07/26/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs June 5, 2018

           DONALD K. MOORE, JR. v. GRADY PERRY, WARDEN

                 Appeal from the Circuit Court for Hardeman County
                  No. CC-17-CR-165        Joe H. Walker, III, Judge
                       ___________________________________

                            No. W2017-02180-CCA-R3-HC
                        ___________________________________


The Petitioner, Donald K. Moore, Jr., was convicted of two murders and a robbery
committed in February 1996. For these convictions, he received an effective sentence of
life imprisonment plus forty-one years in the Tennessee Department of Correction. In
August 2017, the Petitioner filed a petition for a writ of habeas corpus. In it, he claimed
that the trial court improperly adjusted his release eligibility percentage for his second-
degree murder conviction in 1999 by filing a corrected judgment. He further asserted
that the trial court violated due process when it corrected the judgment without notice to
him. Finally, relying on Miller v. Alabama, 132 S. Ct. 2455 (2012), he contended that his
sentence was cruel and unusual because he was a juvenile at the time he committed the
offenses. Finding no grounds for relief, the habeas corpus court summarily dismissed the
petition. On appeal, the Petitioner maintains that his sentence is void because: (1) the
trial court corrected his judgment to reflect the proper release eligibility; (2) the trial court
did not follow proper sentencing procedure when it corrected the judgment without notice
to him; (3) his sentence is unconstitutional because he was a juvenile at the time he
committed the offense; and (4) the corrected judgment violated double jeopardy. After
review, we affirm the habeas court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and NORMA MCGEE OGLE, JJ., joined.

Donald K. Moore, Jr., Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and Mark E.
Davidson, Assistant District Attorney General, for the appellee, State of Tennessee.
                                         OPINION
                                   I. Procedural History


        The Petitioner was convicted of two counts of murder and one count of especially
aggravated robbery in two separate cases. In the first case, the Petitioner was convicted
by a jury in the Davidson County Criminal Court of first-degree felony murder and
especially aggravated robbery of a taxi cab driver in Nashville, Tennessee in the early
morning hours of February 22, 1996. State v. Donald K. Moore, Jr., No. 01C01-9801-
CR-00032, 1999 WL 226227, at *1 (Tenn. Crim. App., at Nashville, April 20, 1999),
perm. app. denied (Tenn. Oct. 11, 1999). The trial court imposed consecutive sentences
of life imprisonment in the Tennessee Department of Correction for the felony murder
conviction and twenty (20) years incarceration in the Department for the especially
aggravated robbery conviction. Id.

      In the second case, a jury convicted the Petitioner of the second-degree murder of
a man on February 12, 1996, in the Hadley Park area of Nashville, Tennessee. State v.
Donald K. Moore, Jr., No. 01C01-9809-CR-000362, 1999 WL 820870, at *1 (Tenn.
Crim. App., at Nashville, October 13, 1999), perm. app. denied (Tenn. April 24, 2000).
The trial court sentenced the Petitioner to serve twenty-one years imprisonment
consecutive to his other sentences. Id. On appeal, this court affirmed all of the
judgments. Id.; Donald K. Moore, 1999 WL 226227, at *1.

        In 2017, the Petitioner filed a petition for a writ of habeas corpus, alleging that the
trial court improperly adjusted his release eligibility percentage for his second-degree
murder conviction. He also asserted that the trial court violated due process when it
made the adjustment without notifying him. Finally, relying on Miller v. Alabama, 132
S. Ct. 2455 (2012), he argued that his sentences were cruel and unusual because he was a
juvenile at the time he committed the offenses. The trial court summarily dismissed the
petition finding that the Petitioner had failed to establish a lack of jurisdiction for the
order of confinement or that he was otherwise entitled to immediate release due to the
expiration of his sentence. It is from this judgment that the Petitioner appeals.

                                         II. Analysis

       On appeal, the Petitioner maintains that his sentence is void because: (1) the trial
court corrected his judgment to reflect the proper release eligibility; (2) the trial court
erred when it failed to notify him that it was correcting his judgment; (3) his sentence is
unconstitutional because he was a juvenile at the time he committed the offense; and (4)
the corrected judgment violated double jeopardy. The State responds that none of these
                                             -2-
claims renders the Petitioner’s sentence void or his judgment facially invalid; thus, the
habeas court properly dismissed the case. We agree with the State.

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief. See Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007).
Although the right is guaranteed in the Tennessee Constitution, the right is governed by
statute. T.C.A. §§ 29-21-101, -130 (2012). The determination of whether habeas corpus
relief should be granted is a question of law and is accordingly given de novo review with
no presumption of correctness given to the findings and conclusions of the court below.
Smith v. Lewis, 202 S.W.3d 124, 127 (Tenn. 2006) (citation omitted); Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000). Although there is no statutory limit preventing a habeas
corpus petition, the grounds upon which relief can be granted are very narrow. Taylor v.
State, 995 S.W.2d 78, 83 (Tenn. 1999).

        It is the petitioner’s burden to demonstrate by a preponderance of the evidence that
“the sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). In other words, the very narrow grounds upon which a habeas corpus
petition can be based are as follows: (1) a claim there was a void judgment which was
facially invalid because the convicting court was without jurisdiction or authority to
sentence the defendant; or (2) a claim the petitioner’s sentence has expired. Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). “An illegal sentence, one whose imposition directly contravenes a statute,
is considered void and may be set aside at any time.” May v. Carlton, 245 S.W.3d 340,
344 (Tenn. 2008) (citing State v. Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978)). In
contrast, a voidable judgment or sentence is “one which is facially valid and requires the
introduction of proof beyond the face of the record or judgment to establish its
invalidity.” Taylor, 995 S.W.2d at 83 (citations omitted); see State v. Ritchie, 20 S.W.3d
624, 633 (Tenn. 2000). The petitioner bears the burden of showing, by a preponderance
of the evidence, that the conviction is void or that the prison term has expired. Passarella
v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994). Furthermore, the procedural
requirements for habeas corpus relief are mandatory and must be scrupulously followed.
Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007); Archer, 851 S.W.2d at 165.

       None of the Petitioner’s challenges establish that any of the judgments are void.
The initial judgment reflected a 30% release eligibility for the Petitioner’s second degree
murder conviction, which was illegal because Tennessee law requires the Petitioner serve
his sentence at 100% release eligibility. See T.C.A. § 40-35-501(i). As stated previously,
a writ of habeas corpus may be granted only where it is apparent from the face of the
judgment or the record of the proceedings upon which the judgment is rendered that a
sentence is illegal. Stephenson v. Carlton, 28 S.W.3d 910 (Tenn. 2000). As explained
above, the corrected judgment in this case does not reflect an illegal or void sentence.
                                           -3-
See Dennis Eugene Evans v. State, No. E2004-01059-CCA-R3-PC, 2004 WL 2853296 at
*2-3 (Tenn. Crim. App., at Knoxville, Dec. 13, 2004); Michael D. O'Guin v. Myers, No.
M2003-02846-CCA-R3-HC, 2004 WL 2290487 (Tenn. Crim. App., at Nashville, Oct.
12, 2004) (petitioner being held pursuant to a judgment that corrected the initial
judgment’s illegal sentence was not entitled to habeas corpus relief because the amended
judgment ordered the correct sentence and the correct conviction and was therefore not
void as illegal). As to the Petitioner’s attack on the trial court’s procedure for correcting
the sentence, this too does not render the judgment facially invalid. See Summers, 212
S.W.3d at 256; see also, Tennessee Rule of Criminal Procedure 36.

       The Petitioner relies on Miller v. Alabama in support of his claim that his sentence
is cruel and unusual. The Petitioner’s reliance, however, is misplaced. In Miller v.
Alabama, 132 S. Ct. 2455, 2469 (2012), the Supreme Court ruled that a mandatory
sentence of life without the possibility of parole for a minor constitutes unconstitutionally
cruel and unusual punishment. In the present case, the Petitioner was not sentenced to
life without the possibility of parole and therefore, Miller is inapplicable and the
Petitioner has not shown that his judgment is facially invalid. Further, as the State
correctly notes, Tennessee’s sentencing scheme does not mandate life imprisonment for
juveniles. See T.C.A. § 39-13-204 (2014); Charles Everett Lowe-Kelly v. State, No.
M2015-00138-CCA-R3-PC, 2016 WL 742180, at *8 (Tenn. Crim. App., Nashville, Feb.
24, 2016) (stating that Miller did not hold that a juvenile could never be sentenced to life
without parole, just that the sentence could not be mandatory), perm. app. denied (Tenn.
June 23, 2016).

        As to the Petitioner’s final claim, a violation of the principles of double jeopardy
does not render a conviction void and, accordingly, occasions no cause for habeas corpus
relief. See Joseph L. Coleman v. State, No. W2013-00884-CCA-R3-HC, 2013 WL
6188349 at *3 (Tenn. Crim. App., Jackson, Nov. 25, 2013) (“We reiterate that a double
jeopardy claim does not render a judgment void, and thus is not a cognizable claim for
which habeas corpus relief can be granted.”), perm. app. denied (Tenn. April 10, 2014);
Anton Carlton v. State, No. W2012-02449-CCA-R3-HC, 2013 WL 3701911 at *3 (Tenn.
Crim. App., Nashville, July 11, 2013) (“Even if this [double jeopardy] claim had some
viability, however, it is not cognizable in a habeas corpus proceeding; a conviction that
runs afoul of double jeopardy principles is not void and is not subject to habeas corpus
relief.”), no perm. app. filed.

       Accordingly, we conclude that the habeas corpus court properly dismissed the
petition. The Petitioner is not entitled to relief.

                                      III. Conclusion

                                            -4-
     Based upon the aforementioned considerations and the record, we affirm the
judgment of the habeas corpus court.




                                       ____________________________________
                                            ROBERT W. WEDEMEYER, JUDGE




                                     -5-